internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-110722-99 date date taxpayer seller p1 p2 p3 purchaser common parent parent business a plr-110722-99 date a date b date c date d date e this responds to your letter dated date in which you requested a ruling concerning the applicability of sec_936 of the internal_revenue_code to taxpayer after taxpayer's revocation of its sec_936 election and a deemed sale of its assets pursuant to elections under sec_338 and sec_338 the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party this office has not verified any of the material submitted in support of the request_for_ruling verification of the factual information representations and other data may be required as part of the audit process taxpayer is a domestic_corporation that files its federal_income_tax return on a calendar_year basis taxpayer operates solely in a possession_of_the_united_states as provided in sec_936 where it engages in business a taxpayer elected the application of sec_936 for and all subsequent taxable years taxpayer represents that it determined its taxable_income under the cost sharing method of sec_936 before date a taxpayer was a wholly owned subsidiary of seller seller is a wholly owned subsidiary of parent which is a wholly owned subsidiary of common parent common parent parent and seller form part of a consolidated_group of corporations within the meaning of sec_1_1502-1 of the income_tax regulations with common parent as the common parent purchaser is a domestic_corporation purchaser is wholly owned by p3 a domestic_corporation which is wholly owned by p2 a domestic_corporation p2 is wholly owned by p1 which is a domestic_corporation on date b parent and seller signed an agreement to sell percent of the outstanding_stock of taxpayer and other business_assets of seller and parent to purchaser pursuant to that agreement purchaser acquired all the stock of taxpayer on date a plr-110722-99 the following steps are intended to be taken i pursuant to sec_936 taxpayer will revoke its election under sec_936 and sec_30a ii pursuant to sec_936 taxpayer will re-elect the application of sec_936 and sec_30a to its taxable_year beginning on date c which is the day after date a iii purchaser and seller will make a joint election under sec_338 h to treat the sale of the stock of taxpayer as a sale of taxpayer's assets sec_338 provides that generally the parent of a selling_consolidated_group may make a joint sec_338 election with the purchaser if the target_corporation was a member of the selling_consolidated_group for the period that includes the date of the transaction as defined in sec_1_338-1 a selling group is the affiliated_group that is eligible to file a consolidated_return with the target_corporation for the target corporation's taxable_period that includes the acquisition_date sec_1_338-1 provides that corporations are affiliated on any day they are members of the same affiliated_group as provided in sec_1_338-1 and sec_1_338_h_10_-1 a sec_338 target must be a domestic_corporation as defined in sec_7701 except that a corporation to which an election under sec_936 applies is not treated as a domestic_corporation for purposes of sec_338 accordingly sec_338 will not apply to the sale of stock of a sec_936 corporation for sec_338 to apply to the sale of taxpayer's stock taxpayer has to revoke its sec_936 election pursuant to sec_936 for its taxable_year that began january and which includes date a the acquisition_date the mechanics of sec_338 and the regulations under that section only require the target_corporation to qualify for a sec_338 election on the acquisition_date because taxpayer revoked its sec_936 election for its taxable_year beginning date taxpayer will be treated as a domestic_corporation includible in seller's consolidated_group for that year that includes date a the acquisition_date provided the requirements for making a sec_338 election are satisfied taxpayer referred to as old taxpayer for the period ending on date a will be treated as having made an election under sec_338 and therefore as having sold all its assets on date a a new corporation new taxpayer will be treated as having purchased all of old taxpayer's assets at the beginning of date c old taxpayer recognizes gain_or_loss on the deemed sale of its assets to new taxpayer seller will not have to recognize gain_or_loss on the sale of old taxpayer's stock plr-110722-99 sec_936 provides that a qualified possessions_corporation electing the application of sec_936 is allowed a credit against its federal_income_tax a qualified possessions_corporation is a domestic_corporation that satisfies the conditions of sec_936 which requires the corporation to derive at least percent of its gross_income for the three-year period immediately preceding the close of the taxable_year from sources within a possession and at least percent of its gross_income for that same period from the active_conduct of a possession business taxpayer represents that it has satisfied the conditions of sec_936 for all taxable years since it made the sec_936 election the sec_936 credit for a taxable_year is based on the portion of the tax of the qualified possessions_corporation that is attributable to its taxable_income from the active_conduct_of_a_trade_or_business within a u s possession or the sale_or_exchange of substantially_all of the assets used by the taxpayer in the active_conduct of such trade_or_business the sec_936 credit is subject_to the economic_activity_limitation of sec_936 with respect to sec_936 active business income unless the taxpayer elects the percentage limitation of sec_936 under sec_936 the amount of the credit is limited to the sum of percent of the taxpayer's qualifying wage and fringe benefit expenses within the meaning of sec_936 and the percentages of the taxpayer's depreciation allowances with respect to qualifying tangible_property specified in sec_936 and in certain cases the taxpayer's qualifying possession income taxes within the meaning of sec_936 before the revocation of its sec_936 election old taxpayer was subject_to the economic_activity_limitation of sec_936 sec_936 provides that a possessions_corporation that has elected the application of sec_936 may revoke its election without the consent of the commissioner for any taxable_year beginning after the ninth taxable_year following the taxable_year for which the election first applied the small_business and job protection act of the small_business act enacted certain provisions that phase out sec_936 over years eliminating it for taxable years beginning after date except as otherwise provided the sec_936 credit does not apply to taxable years beginning after date sec_936 and sec_30a however provide that a domestic_corporation that operates in puerto rico and elects the provisions of sec_936 is eligible for the sec_936 credit for taxable years beginning after date only if the corporation qualifies as an existing credit claimant within the meaning of sec_936 as provided in sec_30a an existing credit claimant may make the sec_936 election and claim the credit subject_to the restrictions provided in sec_936 in its taxable years beginning after date and before date plr-110722-99 a corporation is an existing credit claimant within the meaning of sec_936 if it was actively conducting a trade_or_business in a possession on date and had a sec_936 election in effect for its taxable_year that included date alternatively a corporation may qualify as an existing credit claimant if it acquired all of the assets of a trade_or_business of a corporation that actively conducted a trade_or_business in a possession on date and had a sec_936 election in effect for its taxable_year that included that date however sec_936 provides that a corporation will not qualify as an existing credit claimant after it adds a substantial_new_line_of_business the following representations have been made in connection with the transaction a b c d e f g taxpayer common parent and p1 represent that taxpayer properly elected to be treated as a sec_936 corporation effective date d taxpayer common parent and p1 represent that taxpayer for each taxable_year since its inception on date d has earned percent or more of its gross_income from sources within puerto rico a possession_of_the_united_states as provided under sec_936 and sec_30a taxpayer common parent and p1 represent that taxpayer for each taxable_year since its inception on date d has satisfied the sec_936 and sec_30a requirements for earning gross_income from the active_conduct_of_a_trade_or_business within puerto rico a possession_of_the_united_states based on representation a through c taxpayer common parent and p1 represent that taxpayer has had a valid sec_936 election in effect since its inception on date d taxpayer common parent and p1 represent that taxpayer was actively conducting a trade_or_business in puerto rico a u s possession from its inception through date e and on into the present taxpayer common parent and p1 represent that a sec_936 election was in effect for taxpayer’s taxable_year which includes date e based on representations e and f taxpayer common parent and p1 represent that taxpayer considered an existing credit claimant as defined in sec_936 j a i for purposes of applying sec_30a and sec_936 plr-110722-99 h i j taxpayer common parent and p1 represent that taxpayer qualifies for the puerto rico economic activity credit under sec_936 and sec_30a taxpayer common parent and p1 represent that taxpayer satisfies the requirements under sec_936 and sec_1_936-5 -6 and -7 with respect to its election to utilize the cost sharing method of computing its federal taxable_income taxpayer common parent and p1 represent that taxpayer has not added a substantial_new_line_of_business on or after date e as provided in sec_936 and defined in temp sec_1_936-11t based solely on the information and representations submitted it is held as follows pursuant to sec_936 and sec_1_936-7 taxpayer may revoke its sec_30a election effective as of january thus for its short taxable_year beginning january and ending taxpayer will not be a sec_936 corporation upon revocation of taxpayer’s election under sec_936 and sec_30a taxpayer is considered to be a sec_338 target within the meaning of sec_1_338_h_10_-1 and seller and purchaser may make a joint election under sec_338 h effective date a to treat the sale of taxpayer as an asset sale it is held that beginning on pursuant to sec_936 and sec_30a and temp sec_1_936-11 new taxpayer may prospectively elect to apply sec_30a subject_to the transition_rules under sec_936 and sec_30a no opinion is expressed and none was requested whether the purchase of taxpayer qualifies as a qualified_stock_purchase under sec_338 or whether the other requirements for making a sec_338 election are satisfied other than the requirement that taxpayer is a domestic_corporation on the acquisition_date no opinion is requested and none is expressed about any other federal_income_tax consequence of the purchase and sale of old taxpayer's stock and revocation of the sec_936 election and its reelection or about whether seller and taxpayer satisfy all the requirements for filing a consolidated federal_income_tax return this ruling letter is directed only to taxpayer on whose behalf the letter was requested sec_6110 provides that this ruling letter may not be used or cited as precedent plr-110722-99 a copy of this ruling letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated in accordance with the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by debra carlisle chief branch
